DETAILED ACTION
Response to Amendment
The amendment filed 20 September 2021 has been entered.  The present application is being examined under the pre-AIA  first to invent provisions.

The rejection of claims 15-22 & 25-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7 & 12 of U.S. Patent No. 10,130,638 has been withdrawn due to the submission of a terminal disclaimer.

The rejection of claims 15, 17-19, 21-28  under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kufer et al (WO 99/54440 A1) is withdrawn solely because of the amendment of the claims to “administering… a glucocorticoid… prior to or concurrently with administering a first dose of the antibody…”. 

Applicant's arguments filed 9/20/21 have been fully considered but they are not persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-24, 26-28 & 29-31 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to for the reasons made of record in Paper NO: 20200223, 20201020 & 20210428, and as follows.  This is a written description rejection.
Applicants argue on pages 6-9 of the response that “[t]he claims are limited to a method for preventing or ameliorating adverse neurological events resulting from an antibody or fragment thereof comprising a CD3 binding domain binding to the T cell.”  However, the claims require possession of the necessary generic components to practice the currently claimed invention, which are not described.  In other words, the current claims encompass using any generic CD3 binding domain, which includes CD3 binding domains that are not antibodies, and which the specification also does not describe.  Nor do such generic CD3 binding domains or generic antibodies appear to be publically available at the time of filing of Applicants’ invention.  Although new clams 29-31 recite various SEQ ID NOs, a functional antibody must comprise both a variable heavy chain and a variable light chain, which these claims do not require, and in which a complete complement of both a VHC and VLC containing their critical CDR amino acid sequences required for binding to any epitope must be recited, in order to adequately describe a functional antibody (i.e., as it relates to clams 29-31).  Second, because the critical amino acids encoded by any sequence that is merely 70% identical to a SEQ ID NO fails to define and require those critical amino acid sequences required for functional CD3 binding, claim 31 does not meet the written description requirement under 25 U.S.C. 112, first paragraph. 
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor's contribution to the field of art as described in the patent specification.'" Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).


Importantly, as far as arguments regarding “CD3 epitopes” are known in the art,

In Amgen at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir.), the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. [emphasis added; i.e., the antibody itself must be described, and not just functional limitations of binding some undefined CD3 antigen/ epitope].

“A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A "representative number of species" means that those species that are adequately described are representative of the entire genus. [emphasis added]  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus [i.e., within the variable light and heavy chain of an antibody or for what constitutes any structurally undefined “CD3 binding domain”], one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species [emphasis added].

In regards to Applicant’s arguments concerning there are “multiple examples of other CD3-specific binding domains” within multiple WO documents, in arguendo, the incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Nonetheless, not a single other “CD3-specific binding domain” besides “Blinatumomab (i.e., MT103)” has been described by Applicants in regards to demonstrating a representative number of species for defining a genus, in which a single species does not reasonably define a genus.
In conclusion, and as previously made of record, the specification describes a single “CD3 binding domain”, as illustrated in the single described MT103 antibody (i.e. as it specifically relates to claim 25, which is not part of this rejection).  In contrast, description of a single species does not reasonably constitute description of a “representative number of species” of the recited genus, by definition; especially when the critical amino acids required to 
In summary, the specification proposes treating cancer with the MT103 bispecific CD19xCD3 single chain antibody, which is described in WO 99/54440 (e.g., see page 17 of the instant specification).  However, no other bispecific CD19xCd3 antibodies are described, and no generic “CD binding domains” to be administered are described.  Importantly those critical amino acids that structurally define a CD3 binding domain and that are then necessary to ameliorate, treat or prevent neurological events caused by administration of MT103 are not described.  
Taken a different way, not a single other bispecific antibody is described, which reasonably generically treats a cancer, especially in a human.  For example, those critical CDR amino acids that constitute a functional CD3 binding domain in the single described CD19xCD3 bispecific single chain antibody, are not described; nor claimed.  Therefore, one skilled in the art cannot reasonably visualize or predict what critical amino acid residues would structurally characterize the genus/subgenus of “CD3 binding domains” or CD19xCD3 bispecific single chain antibody required to successfully practice these claimed methods, especially as it relates to “preventing” any adverse neurological event, because no adverse neurological events are adequately described nor recited within the claims that could putatively treat a human.  In other words, the instant specification does not describe “prevention”, which is a separate issue in this rejection.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered cannot structurally visualized any functional generic CD3 binding domain, or CD19xCD3 bispecific single chain antibody, except for the CD19xCD3 bispecific antibody of SEQ ID NO: 1; especially when no other antibodies are specifically and adequately recited within the claims (except for claim 25).  In other words, because the specification fails to provide a representative number of species to show applicant is in possession of using the currently undefined genus of components required to practice the currently generic method, the written description requirements under 35 U.S.C. 112, first paragraph are not met.  See MPEP 2163.
Accordingly, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, 1117, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention". "The invention is, for purposes of the 'written description' inquiry, whatever is now claimed [emphasis added]".

Claims 15-31 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ameliorating adverse neurological side effects, does not reasonably provide enablement for  preventing any putative adverse neurological event after administration of a CD3 binding domain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly make and/or use the invention commensurate in scope with these claims, for the reasons made of record in Paper NO: & 20210428, and as follows.
Applicant argues on pages 9-11 of the response that “[t]he specification, at paragraphs 7-10, teaches that neurological reactions could unfortunately not be prevented by means and methods prior to the instant disclosure”, which correctly establishes the state of the art, which Applicants must overcome.  And that “the Office is really making an unreasonable assertion that ‘prevention’ of any adverse neurological event does not occur without substantial evidence”.  The Examiner disagrees, given that terms are given their broadest reasonable interpretation, and given that the scope of “amelioration” is not reasonably the same as “prevention”, which is now recited in the alternative.  Moreover, citing a “Phase 1” trials as evidence for “prevention”, in which evaluation of “safety” alternatively occurs, is not equivalent to establishing “prevention”, or assessing efficacy as normally addressed in subsequent FDA trial phases, and therefore, merely clouds the record. Thus, Applicants’ arguments are not on point with that recited within the claims, or described within the specification or with that accepted within the art concerning “prevention”/cure.  In arguendo, no “adverse neurological side effects” encompasses absolutely no adverse effects.  Lastly, the fact that symptoms “worsen”, any affect due to antibody administration is alternatively evidence of not “preventing” “adverse neurological affects”, because they are still present, and are getting worse.
In summary, the specification describes on pages 22-26 treating various patients with the specific CD3 binding domain MT103.  However, pp #s [0007] - [0010] of the specification establishes the state of the art in that “adverse effects have been observed in a previous study performed with Blinetumomab [MT103]”, and that “neurological reactions could unfortunately not be prevented” [emphasis added; pp# [0010]], which are in conflict with what the current pp# [0081]) developed “neurological/psychiatric adverse events”, and patient 153-002 (i.e., a MCL patient alone; pp # [0085]) developed paresis (i.e., an adverse neurological symptom) at day 22, and had to still “stop treatment”; thereby, providing evidence adverse neurological events were not “prevented” by administration of dexamethasone, but instead by stoppage of total treatment in this particular case.
As far as discussion of other patient’s results, it is unknown if adverse neurological/ psychiatric adverse events were prevented, or just reduced/”resolved” to tolerable levels for patients 109-015, 109-017, 109-026, 109-036, 109-038, 109-039, 135-002, 155-001, 135-003, 108-007, 108-008, 108-009 and 108-010, since it is only stated that “this treatment cycle had not to be discontinued”; especially in light with the current state of the art discussed above.

Claims 15-31 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kufer et al. (WO 99/54440 A1; IDS Ref #B5), and Brandl et al (2007; IDS Ref # C4), for the reasons made of record in Paper NO: 20200223, 20201020 & 20210428, and as follows.
Applicants re-iterate arguments on pages 11-15 of the response that “Kufer does not teach administering GC to the subject prior to or in combination with administering the antibody or fragment thereof…, and prior to the presence of the adverse neurological event in the subject”.  The Examiner disagrees.  Page 41 specifically teach “the headache slightly worsened” after infusion (i.e., administration of antibody was prior to the presence of the “worsened” broadly encompassed as adverse neurological events caused by administering an antibody, and therefore, still anticipate the currently broad claims.
Applicants then argue the references individually, and ignore the full rejection.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In addition, as far as motivation to simply substitute Brandl’s dexamethasone for Kufer’s prednisolone, the fact that Applicant has argued another advantage taught by Brandl (even if discovered in vitro), which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Nonetheless, the single recited active step of administration of dexamethasone necessarily would reduce adverse neurological effects; absent evidence to the contrary.  In arguendo, the claims are not limited to “prevention”.  Therefore, Applicants’ arguments remain not persuasive; especially on page 14 of the response.
In summary, Kufer et al teach a method of ameliorating neurological side effects caused by administration of 3 ug of the bispecific single chain antibody/CD3 binding domain, bscCD19xCD3, which includes a “CD3 epsilon binding domain” (e.g., see pgs. 3, 33-34 & Fig. 8; as it relates to claims 15, 23, 24, 25 & 28), to a human patient with B-cell derived chronic lymphatic leukemia (B-CLL; as it relates to claim 26) (i.e., B cell non-Hodgkin lymphoma patients) by administering 250 mg of the glucocorticoid, prednisolone, to treat her worsening headache, chills, sweating, decreased blood pressure and moderate increase in temperature after 
However, Kufer et al. do not teach use of dexamethasone (i.e., as it relates to only claim 16), as the glucocorticoid, or administration of a glucocorticoid prior to administering their antibody.
Brandl et al teach that the glucocorticoid, dexamethasone, is beneficial for co-administration when administering a CD19xCD3 bispecific single chain antibody construct, because it did not inhibit the cytotoxic activity of MT103-activated T cells against a human B lymphoma in vitro, and because cytokine-related side effects when using BiTE molecules were effectively reduced by dexamethasone.  However, Brandl do not specifically teach amelioration of neurological side effects in human patients given MT103 antibodies, even this is not a separate active step of the current invention.


As far as the order and time course of dosages related to glucocorticoid co-administration compared to bsCD19xCD3 antibody administration, as well as the third dosages of the bsCD19xCD3 antibody, and B:T ratios of less than 1:5, these variables are result effective parameters amenable to routine optimization that are easily and routinely adjustable for effectively treating cancers, etc. with bispecific antibodies, or for minimizing adverse cytokine-side effects or cytotoxic effects that include headaches in cancer patients, etc. [which are neurological in nature], or to identify those patients in more need of glucocorticoid co-treatment during treatment of cancers, etc. with bscCD19xCD3 antibodies (i.e., as it relates to claims 18-22). 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to simply substitute dexamethasone for Kufer’s prednisolone in Kufer's method to treat worsening headaches cause by administration of MT103 because these are equivalent glucocorticoid steroids as it relates to preventing cytokine release syndrome without effecting cytotoxic T cell function (see pg. 1560 of Brandl) and because Brandl specifically teach the advantages of using dexamethasone with a reasonably expectation of success; which is consistent with that held by the court in KSR (i.e., as it relates to only claim 16).  It would further be obvious to one of skilled in the art to administer a glucocorticoid prior to antibody administration because of Kufer’s and Brandl’s acknowledgement of likely adverse affects caused by antibody administration, even if they involved a cytokine or cytotoxic affect, with a reasonable expectation of success.  It is noted that the antibody of SEQ ID NO: 1 is also known as MT103 (i.e., as it relates to claims 25 & 29-31).  See page 17 of the instant specification.


Nonetheless, result effective parameters, such as how and when a glucocorticoid should be administered, are amenable to routine optimization when adverse effects due to antibody administration are known, which therefore, constitute obvious variations of the administration method of Kufer et al. and Brandl et al.; especially when taking in consideration of that held by the courts, wherein selection of any order of mixing ingredients is prima facie obvious (In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930); MPEP 2144.04.IV.C.)



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 5:00 PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        December 6, 2021